Citation Nr: 1621549	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD, to include as secondary to service connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to October 1993.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As will be explained below, the matter of entitlement to service connection for an acquired psychiatric disorder to include PTSD is being reopened herein, the underlying issue of service connection is further addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a December 1999 decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include pain disorder and PTSD.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the December 1999 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The December 1999 RO decision denying the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received since the December 1999 decision is new and material as to the issue of service connection for an acquired psychiatric disorder to include PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen

In the current appeal, the Veteran asserts that he is diagnosed with an acquired psychiatric disorder, to include PTSD, which was caused by or initially manifest in his active duty service.  As will be discussed below, he has alternatively contended that his diagnosed acquired psychiatric disorder is due to his service-connected disabilities.

In this regard, a review of the claims file shows that the Veteran's acquired psychiatric disorder to include PTSD claim was last decided in a December 1999 rating decision, which denied service connection for pain disorder and personality disorder, claimed as PTSD.  The Veteran did not appeal.  Accordingly, the December 1999 decision is final with respect to the acquired psychiatric disorder to include PTSD claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

For applications filed after August 29, 2001, as in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Here, the Veteran's original claim of entitlement to service connection for mood swings was denied in October 1997.  In November 1998, he filed a claim of entitlement to service connection for PTSD.  A December 1999 rating decision denied service connection for a pain disorder with psychological and physiological factors and personality disorder, as well as entitlement to service connection for PTSD.  The Veteran was notified in writing of the RO's December 1999 determination and his appellate rights, but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the December 1999 decision is final as to the acquired psychiatric disorder to include PTSD claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In February 2008, the Veteran filed to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, which he alleged was due to service-connected chronic back pain and traumatic arthritis of the musculoskeletal system.  The claim was denied in a July 2008 rating decision.  In a November 2008 rating decision, the RO confirmed and continued a denial of service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) as to the denials in April 2009.

Relevant evidence received since the December 1999 decision includes VA and private treatment records, VA examination reports dated May 2008, August 2011, November 2012, and April 2014, Social Security Administration (SSA) records, a private psychiatric evaluation dated November 2007, a private neuropsychiatric evaluation dated November 2008, and statements by the Veteran and Mr. A.V. in support of the claim.

Notably, VA treatment records document a diagnosis of major depressive disorder.  See the VA treatment record dated February 2009.  A diagnosis of PTSD is also indicated in the VA treatment records.  See, e.g., the VA treatment records dated April 2013.  Notably, a private psychiatric evaluation dated November 2007 documented diagnoses of recurrent major depression, PTSD, and mood disorder with depressed mood of moderate intensity, secondary to multiple physical conditions.  A November 2008 private neuropsychiatric evaluation confirmed diagnoses of severe major depression and PTSD with recurrent paranoid conditions.  In addition, the Veteran submitted statements dated November 2011 and April 2010 detailing his psychiatric symptoms, which he indicated were due to his military service.  He also submitted a lay statement from Mr. A.V. dated April 2010, in which Mr. A.V. detailed the stressors he and the Veteran experienced during their deployment to Southwest Asia.

The VA treatment records documenting diagnoses of major depression and PTSD, as well as the private psychiatric evaluation dated November 2007 and the private neuropsychiatric evaluation dated November 2008, along with the Veteran's statements and the statement of Mr. A.V., are new and material evidence.  Specifically, this evidence was not of record at the time of the December 1999 denial, and relates to the previously unestablished elements of a current psychiatric disorder, to include major depressive disorder and PTSD, and a link between said disability and the Veteran's military service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened; to that extent only, the appeal is allowed.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

As noted above, the Veteran has contended that he suffers from a psychiatric disorder to include PTSD, which began during his military service and continued thereafter.  See, e.g., the Veteran's statements dated April 2010 and September 2011; see also the statement of Mr. A.V. dated April 2010.  He has alternatively contended that his psychiatric disorder is secondary to his service-connected physical disabilities.  See, e.g., the Veteran's claim dated February 2008.

VA treatment records document diagnoses of major depressive disorder and PTSD.  See, e.g., the VA treatment record dated April 2013.  A private psychiatric evaluation conducted in November 2007 confirmed diagnoses of recurrent major depression, PTSD, and mood disorder with depressed mood of moderate intensity secondary to multiple physical conditions.  A November 2008 private neuropsychiatric evaluation noted diagnoses including severe major depression with psychotic characteristics and hallucinations, as well as PTSD with recurrent paranoid conditions.  In rendering these diagnoses, both the November 2007 and November 2008 private examiners noted the Veteran's history of military service in Southwest Asia.

The Board recognizes that the Veteran has been afforded VA examinations in May 2008, August 2011, November 2012, and April 2014.  However, for the following reasons, the record requires additional development in order to decide the Veteran's claim.  As noted above, the Veteran has asserted that his diagnosed psychiatric disorder is due to his service in Southwest Asia or, alternatively, his service-connected disabilities.  To this end, the Board observes that a May 1999 private psychiatric consultation documented a diagnosis of depression, N.O.S., as well as a provisional diagnosis of PTSD.  The treatment provider opined, "given the uncertainties surrounding events in the Persian Gulf regarding potential exposures, it is possible that any or all of the above problems might be related - at least in part - to such exposures."  The treatment provider continued, "[f]or example, it is established that neurotoxins may cause psychiatric problems (such as depression, anxiety, irritability, short temper, etc.) and cognitive problems (decreased attention/concentration, short term memory, executive function, etc.)."  See the private psychiatric consultation dated May 1999.  Moreover, as indicated above, the November 2007 private psychiatric evaluation indicated that the diagnosed mood disorder with depressed mood was secondary to multiple physical conditions.  However, the evaluation report did not identify which physical conditions contributed to the mood disorder.
Accordingly, given the conflicting medical evidence of record with respect to current diagnosis and etiology of a psychological disorder, the Board finds that a remand is warranted in order for a VA examiner to address the outstanding questions of diagnosis and nexus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Upon remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since May 2014.  All such available documents should be associated with the claims file.

2. Then, refer the VA claims file to a mental health professional with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a)  Does the Veteran have an acquired psychiatric disorder to include PTSD?

(b)  Is it at least as likely as not that the Veteran's acquired psychiatric disorder, to include PTSD, had its onset in service or is otherwise the result of a disease or injury in service, to include the Veteran's confirmed service in Southwest Asia? 

(c)  Is it at least as likely as not that the Veteran's acquired psychiatric disorder, other than PTSD, was caused (in whole or in part) by a service-connected disability?

(d)  Is it at least as likely as not that the Veteran's acquired psychiatric disorder, other than PTSD, is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If the Veteran's acquired psychiatric disorder is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The examiner is advised that the Veteran is considered to be competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


